          CASE 0:19-cv-03057-JRT-TNL Document 56 Filed 05/20/20 Page 1 of 2



                                    UNITED STATES DISTRIT COURT
                                       DISTRICT OF MINNESOTA


    Shafia M. Jones,                                                   Case No. 19-cv-3057 (JRT/TNL)

                      Plaintiff,

    v.                                                                                  ORDER

    Joshua Fahey, Sgt. Virginia Jones, and
    Christine Zuraff, in their individual and
    official capacities,

                      Defendants.


           This matter is before the Court on pro se Plaintiff Shafia M. Jones’s “Motion to Stay

Pleadings Pending Plaintiff’s Release from Taycheedah Correctional,” ECF No. 54.

Although titled as a motion to stay, Plaintiff seeks an extension of the May 15, 2020

deadline to respond to motions to dismiss filed by Defendant Christine Zuraff (“Zuraff”),

ECF No. 26, and Defendants Joshua Fahey and Sgt. Virginia Jones (“Dakota County

Defendants”), ECF No. 38. See ECF No. 51.

           Plaintiff states, among other things, that she is currently being housed “in [the] Rhu

[sic],” where she does not have “access to partially typed replies to . . . [the] motions to

dismiss” and has limited access to the law library. ECF No. 54 at 1, 3. Plaintiff is also

presently having “to write with a crayon.” ECF No. 54 at 3. Plaintiff states that she is

being released from the Taycheedah Correctional Institution on May 20, 2020. 1 Plaintiff

requests that the Court extend the time for her to respond to the motions to dismiss to June


1
    Plaintiff is reminded that it is her responsibility to keep her address information on file with the Court up to date.

                                                              1
        CASE 0:19-cv-03057-JRT-TNL Document 56 Filed 05/20/20 Page 2 of 2



1, 2020, and for Defendants to file their respective replies to June 17, 2020. The Dakota

County Defendants take no position on the requested extension. ECF No. 55. Zuraff did

not respond to the motion.

         The Court notes that this is Plaintiff’s second request for an extension of time. See

ECF Nos. 47, 51. Nevertheless, for good cause shown, the Court will grant Plaintiff’s

motion in part and extend the deadlines. Plaintiff is cautioned that no further extension

requests will be granted. To the extent Plaintiff seeks to stay this matter, her motion is

denied.

         THEREFORE, IT IS HEREBY ORDERED that:

                  1. Plaintiff’s “Motion to Stay Pleadings Pending Plaintiff’s Release from
                     Taycheedah Correctional,” ECF No. 54, is GRANTED IN PART and
                     DENIED IN PART.

                  2. Plaintiff’s responses to both Zuraff’s motion and the Dakota County
                     Defendants’ motion are now due on or before June 1, 2020. 2

                  3. Zuraff’s reply is due on or before June 17, 2020.

                  4. The Dakota County Defendants’ reply is due on or before June 17, 2020.

                  5. The motions will then be deemed submitted and the Court will issue its
                     report and recommendation based on the papers, without a hearing.


Date: May          20      , 2020                                               s/ Tony N. Leung
                                                                         Tony N. Leung
                                                                         United States Magistrate Judge
                                                                         District of Minnesota

                                                                         Jones v. Fahey et al.
                                                                         Case No. 19-cv-3057 (JRT/TNL)

2
 As previously stated, Plaintiff may either proceed with her April 1 opposition or file another response that is
complete in its entirety with respect to Zuraff’s motion. ECF No. 51 at 2 n.1; see ECF No. 48.

                                                          2
